Citation Nr: 0732003	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for left knee 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit sought on appeal.  


FINDINGS OF FACT

1.  The veteran's left knee osteoarthritis is manifested by 
limitation of flexion of motion to 45 degrees and limitation 
of extension to 5 degrees, with pain, weakened movements, 
excess fatigability, and lack of coordination after 
repetitive movements.

2.  The evidence does not demonstrate any instability, 
recurrent subluxation, or ankylosis of the joint.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for left 
knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated April 2003 and March 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
In April 2005, the veteran notified VA that he had nothing 
further to submit.  The veteran was able to participate 
effectively in the processing of his claim.  
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran was medically 
evaluated in April 2003 and March 2005 in conjunction with 
his claim.  The duties to notify and assist have been met.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

Service connection was established for the veteran's left 
knee osteoarthritis by rating decision dated March 2001.  A 
20 percent evaluation was assigned under DC 5010-5260 for 
limitation of flexion.   

Under the rating criteria for musculoskeletal disabilities, 
and particularly those referable to the knee, when limitation 
of flexion of the leg is limited to 60 degrees, the rating is 
noncompensable.  Flexion limited to 45 degrees warrants a 10 
percent rating.  Flexion limited to 30 degrees warrants a 20 
percent rating.  The maximum rating under this DC (30 
percent) is for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260 (2007).

DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 
(2007).  Under that code, the Schedule directs that 
degenerative arthritis that has been established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  It further states that when the limitation 
of motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2007).

X-ray studies of record confirm "severe" left knee 
osteoarthritis of all compartments of the left knee with a 
collapsed medial compartment.  See VA x-ray report dated in 
April 2005.  Thus, DCs 5010 and 5003 are applicable, and 
direct the Board's attention to DCs 5260 and 5261 for 
limitation of motion referable to the knee.  

Limitation of extension of the leg is rated under DC 5261.  A 
zero percent rating is warranted when extension is limited to 
5 degrees; a 10 percent rating when limited to 10 degrees; a 
20 percent rating when limited to 15 degrees; a 30 percent 
rating when limited to 20 degrees; a 40 percent rating when 
limited to 30 degrees; and a 50 percent rating when limited 
to 45 degrees.  38 C.F.R. § 4.71a (2007), DC 5261.

Knee disabilities can also be classified under other 
impairment of the knee and rated based on recurrent 
subluxation or lateral instability.  Slight impairment 
warrants a 10 percent rating.  Moderate impairment warrants a 
20 percent rating.  The maximum rating is for severe 
impairment, which warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5257 (2007).

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2007); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).

Analysis

The veteran underwent VA examinations in April 2003 and April 
2005 in conjunction with his claim.  Those findings are each 
discussed in turn below.  

In April 2003, the veteran's flexion was limited to 80 
degrees.  In April 2005, limitation of flexion had increased 
to 45 degrees.  Flexion limited to 45 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a, DC 5260 (2007).   
Accordingly, the Board finds that entitlement to an increased 
rating on the basis of limitation of flexion has not been 
shown.

The veteran's April 2003 VA examination showed no impairment 
in his limitation of extension.  His March 2005 examination 
indicated that his limitation of extension was minus 5 
degrees.  A zero percent rating is warranted when extension 
is limited to 5 degrees; thus, entitlement to an increased 
rating on the basis of limitation of extension has not been 
shown.  38 C.F.R. § 4.71a , DC 5261 (2007).  

The April 2003 examination indicated that "the veteran 
demonstrates weakened movements, excess fatigability, and 
lack of coordination after repetitive movements."  In April 
2005, the VA examiner noted "weakened movement associated 
with deconditioning ... excess fatigability with use that is 
associated with pain ... [and] significant painful motion."  
Thus, the Board has also considered whether a higher 
evaluation is warranted on the basis of functional loss.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); DeLuca, 8 Vet. App. 
204-7 (1995).  
The veteran's statements, clinical records and VA 
examinations indicate that he spends much of his days in 
pain.  He walks with a cane and has at times employed a 
motorized scooter.  He is able to walk only 15 yards from a 
sitting position without having to rest.  Flare-ups causing 
additional pain often last for several hours.  

The currently assigned 20 percent evaluation is greater than 
the objective evidence of limitation of flexion and 
extension.  The April 2005 examiner noted that the veteran 
had a 50 degree loss of functional range of motion with 
repetitive exercise, but explained that this represented the 
limitation of flexion from the functional range of 95 
degrees, which calculates to 45 degrees of flexion.  
Significant painful motion was noted "beyond the arcs" 
noted on the examination, i.e., for flexion beyond 45 degrees 
and extension less than 5 degrees.  Accordingly, in terms of 
functional limitations attributable to the veteran's left 
knee osteoarthritis, the Board does not find adequate 
pathology or symptoms that would warrant an evaluation in 
excess of 20 percent. See DeLuca, 8 Vet. App. 204-7 (1995).

Higher alternative ratings are offered under other diagnostic 
codes, such as DCs 5256 and 5262.  The medical evidence does 
not demonstrate ankylosis of the knee joint or impairment of 
the tibia and fibula.  Nor is a separate 20 percent rating 
available under DC 5258, as the evidence does not show 
frequent episodes of locking.  The veteran's exams and 
outpatient clinical records are negative for such complaints.  
The medical evaluations of the veteran's knee do not indicate 
instability or recurrent subluxation under DC 5257.  

After consideration of the veteran's limitation of motion and 
functional loss, his knee disability does not warrant a 
rating in excess of 20 percent.  
   












ORDER

Entitlement to a rating greater than 20 percent for left knee 
osteoarthritis is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


